DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 11/29/2021 to the Office Action mailed on 06/28/2021 is acknowledged.

Claim Status
Claims 15, 17, 19-22, and 24-27 are pending. 
Claims 1-14 were previously cancelled and claims 16, 18, 23, and 28-34 are cancelled.
Claims 15, 17, 19-22, and 25 are currently amended.
Claims 15, 17, 19-22, and 24-27  have been examined.
Claims 15, 17, 19-22, and 24-27 are rejected.
Priority
	Priority to 371 PCT/JP2018/043524 filed on 11/27/2018, which claims priority to Japanese patent application 2017-230554 filed on 11/30/2017 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Claim Rejections - 35 USC § 112
Response to Applicant’s Arguments
	The rejection of claims 16, 18, 23, and 28-34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is moot since the claims are canceled.
	The rejection of claims 15, 17, 19-22, and 24-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in view of the amendments to the claims.
	The rejection of claims 20 and 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendments to the claims.


Withdrawn Claim Rejections - 35 USC § 102
Response to Applicant’s Arguments
	The rejection of claims 16 and 28-34 under 35 U.S.C. 102(a)(1) as being anticipated by Satoshi et al. (JP Patent Application Publication 2012126649, Published 07/05/2012) as evidenced by Chiba et al. (Japanese Patent 4059506 B2, Published 12/28/2007) and Takashi et al. (US Patent Application Publication 2017/0215428 A1, Published 08/03/2017) is moot since the claims are cancelled.
	The rejection of claims 15, 17, 19, 21, 24, and 26 under 35 U.S.C. 102(a)(1) as being anticipated by Satoshi et al. (JP Patent Application Publication 2012126649, Published 07/05/2012) as evidenced by Chiba et al. (Japanese Patent 4059506 B2, Published 12/28/2007) and Takashi et al. (US Patent 

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Response to Applicant’s Arguments 
The rejection of claims 22 and 27 under 35 U.S.C. 103 as being unpatentable over Satoshi et al. (JP Patent Application Publication 2012126649, Published 07/05/2012) as evidenced by Chiba et al. (Japanese Patent 4059506 B2, Published 12/28/2007) and Takashi et al. (US Patent Application Publication 2017/0215428 A1, Published 08/03/2017) as applied to claims 15-17, 19, 21, 24, 26, and 28-34 above is withdrawn in view of the amendments to the claims.

The rejection of claims 20 and 25 under 35 U.S.C. 103 as being unpatentable over Satoshi et al. (JP Patent Application Publication 2012126649, Published 07/05/2012) as evidenced by Chiba et al. (Japanese Patent 4059506 B2, Published 12/28/2007) and Takashi et al. (US Patent Application Publication 2017/0215428 A1, Published 08/03/2017) as applied to claims 15-17, 19, 21, 22, 24, and 26-34 above, and further in view of Lacal (US Patent Application Publication 2015/0004252 A1, Published 01/01/2015) is withdrawn in view of the amendments to the claims.
The rejection of claims 18 and 23 under 35 U.S.C. 103 as being unpatentable over Satoshi et al. (JP Patent Application Publication 2012126649, Published 07/05/2012) as evidenced by Chiba et al. (Japanese Patent 4059506 B2, Published 12/28/2007) and Takashi et al. (US Patent Application Publication 2017/0215428 A1, Published 08/03/2017) as applied to claims 15-17, 19, 21, 22, 24, and 26-34 above, and further in view of Kumar (US Patent Application Publication 2002/0115613 A1, Published 08/22/2002) is moot since the claims are cancelled.



Claims 15, 17, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (The Safety and Anti-Tumor Effects of Ozonated Water in Vivo, Published 10/22/2015) in view of Chiba et al. (Japanese Patent 4059506 B2, Published 12/28/2007) as evidenced by Takashi et al. (US Patent Application Publication 2017/0215428 A1, Published 08/03/2017).
The claims are directed to a method treating cancer such as colorectal cancer comprising administering ozone water which comprises nanobubbles with a particle size of less than 1nm, sodium ion, iron ion, a bittern containing water by injection (intravenously/intratumorally).
Kuroda et al. teach administration of ozonated water is a safe and potentially simple adjunct or alternative to existing antineoplastic treatments (page 25118, paragraph 1). Mice were randomized into three groups: intraperitoneal administration (IP) group, subcutaneous administration (SC) group, and intramuscular administration (IM) group; In the IP and SC groups, 1 mL of 208 µM ozonated water was administered under anesthesia induced by inhalation of 3%–5% isoflurane; In the IM group, 0.1 mL of 208 mM ozonated water was administered; Ozonated water was administered for three days (page 25116, section 3.4). Tumor bearing mice having rectal cancer were used as a model (page 25116, section 3.3).
Kuroda et al. lacks a teaching wherein the ozone water comprises nanobubbles with a particle size of less than 1nm, sodium ion, iron ion, a bittern containing water.
Chiba et al. teach the ozone water according to the present invention having an ozone concentration of 1.5 mg / L at the time of production was placed in a glass bottle, covered, and stored in a cool and dark place; two months later, the ozone concentration of ozone water was measured by an ultraviolet absorption method and found to be 1.0 mg / L, confirming that it contained a sufficient amount of ozone for sterilization and the like (paragraph 0037). When the ozone nanobubbles existing in the ozone water according to the present invention were measured by a dynamic light scattering 
Takashi et al. teach " Bittern" is a liquid that remains after precipitating salt from seawater; bittern contains at least one type of ion selected from the group consisting of sodium ions, magnesium ions, potassium ions and calcium ions, and depending on the case, sulfur, boron, lithium, silicon, zinc, iron and strontium ions; consequently, water containing bittern can be preferably used for the inorganic aqueous solution used in the method for manufacturing a microbicide of the present invention (paragraph 0071).
Chiba et al. and Takashi et al. teach the instantly claimed ozone water.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to use the ozone water of Chiba et al. in the method of Kuroda et al. and have a reasonable expectation of success. One would have been motivated to do so since Chiba et al. teach that the ozone water comprising nanobubbles is improved in its ability to maintain ozone in the water for longer periods of time. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.

This is a new ground of rejection necessitated by the amendments to the claims.
Claims 19, 20, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (The Safety and Anti-Tumor Effects of Ozonated Water in Vivo, Published 10/22/2015) in view of  as applied to claims 15, 17, 21, and 22  above, and further in view of Boyko et al. (Russian Patent 2398608, Published 09/10/2010).
The claims are further directed to a platinum formulation being administered concomitantly or sequentially with the ozone water.
The teachings of Kuroda et al., Chiba et al. and Takashi et al. are discussed above.
Kuroda et al. lacks a teaching wherein a platinum formulation is administered concomitantly or sequentially with the ozone water.
Boyko et al. teach treatment of rectal cancer comprises administration of a platinum preperation (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to administer the platinum formulation of Boyko et al. concomitantly or sequentially with the ozone water of Chiba et al. and have a reasonable expectation of success. One would have been motivated to do so since both Kuroda et al. and Boyko et al. are directed to the treatment of rectal cancer. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, the instant claims are rendered obvious by the teachings of the prior art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/ALI SOROUSH/Primary Examiner, Art Unit 1617